DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 14-15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2018/0358293).
Regarding claim 1, Hong discloses, in at least figures 1A, 1B, and related text, a semiconductor device, comprising: 
a substrate (101, [26]) that includes a first active region (AR1, [26]) and a second active region (AR2, [26]); 
a first source/drain pattern (110, [33]) on the first active region (AR1, [26]); 
a second source/drain pattern (210, [33]) on the second active region (AR2, [26]); 

a first contact pattern (CS1, [38]) on the first source/drain pattern (110, [33]), 
wherein the first contact pattern (CS1, [38]) includes: 
a first metal pattern (185A, [39]); 
a first barrier pattern (181, [39]) between the first metal pattern (185A, [39]) and the first source/drain pattern (110, [33]); and 
a second barrier pattern (182, [39]) between the first barrier pattern (181, [39]) and the first source/drain pattern (110, [33]), 
wherein the first barrier pattern (181, [39]) contacts the separation dielectric pattern (161 between 110/CS1 and 210/CS2, [37], figures) and extends along a sidewall of the first metal pattern (185A, [39]) adjacent to the separation dielectric pattern (161 between 110/CS1 and 210/CS2, [37], figures) (figures).
Regarding claim 2, Hong discloses the semiconductor device of claim 1 as described above.
Hong further discloses, in at least figures 1A, 1B, and related text, the first barrier pattern (181, [39]) completely surrounds the first metal pattern (185A, [39]), and 
the second barrier pattern (182, [39]) exposes a portion of the first barrier pattern (181, [39]) (figures).
Regarding claim 3, Hong discloses the semiconductor device of claim 1 as described above.

wherein the second contact pattern (CS2, [33]) includes: 
a second metal pattern (185B, [39]); 
a third barrier pattern (181, [39]) between the second metal pattern (185B, [39]) and the second source/drain pattern (210, [33]); and 
a forth barrier pattern (182, [39]) between the third barrier pattern (181, [39]) and the second source/drain pattern (210, [33]), 
wherein the third barrier pattern (181, [39]) contacts the separation dielectric pattern (161 between 110/CS1 and 210/CS2, [37], figures) and extends along a sidewall of the second metal pattern (185B, [39]) adjacent to the separation dielectric pattern (161 between 110/CS1 and 210/CS2, [37], figures).
Regarding claim 4, Hong discloses the semiconductor device of claim 1 as described above.
Hong further discloses, in at least figures 1A, 1B, and related text, a distance between the second barrier pattern (182, [39]) of the first contact pattern (CS1, [38]) and the fourth barrier pattern (182, [39]) of the second contact pattern (CS2, [33]) is different from a distance between the first barrier pattern (181, [39]) of the first contact pattern (CS1, [38]) and the third barrier pattern (181, [39]) of the second contact pattern (CS2, [33]) (figures).
Regarding claim 8, Hong discloses the semiconductor device of claim 1 as described above.

Regarding claim 9, Hong discloses the semiconductor device of claim 1 as described above.
Hong further discloses, in at least figures 1A, 1B, and related text, a top surface of the first metal pattern (185A, [39]) and a top surface of the first barrier pattern (181, [39]) are coplanar with a top surface of the separation dielectric pattern (161 between 110/CS1 and 210/CS2, [37], figures) (figures).
Regarding claim 14, Hong discloses, in at least figures 1A, 1B, and related text, a semiconductor device, comprising: 
a first active fin (105, [26]) that protrudes in a vertical direction from a top surface of a substrate (101, [26]); 
a first source/drain pattern (110, [33]) on the first active fin (105, [26]); 
an interlayer dielectric layer (161, [37]) that is on the substrate (101, [26]) and covers the first source/drain pattern (110, [33]); and  
a first contact pattern (CS1, [33]) in the interlayer dielectric layer (161, [37]) and in contact with the first source/drain pattern (110, [33]), 
wherein the first contact pattern (CS1, [33]) includes: 
a first metal pattern (185A, [39]); 

a second barrier pattern (181, [39]) between the first barrier pattern (182, [39]) and the first metal pattern (185A, [39]),
wherein the second barrier pattern (181, [39]) is arranged along sidewalls of the first metal pattern (185A, [39]), and 
wherein a portion of the second barrier pattern (181, [39]) is exposed by the first barrier pattern (182, [39]) (figures).
Regarding claim 15, Hong discloses the semiconductor device of claim 14 as described above.
Hong further discloses, in at least figures 1A, 1B, and related text, the first barrier pattern (182, [39]) covers at least one sidewall of the second barrier pattern (181, [39]).
Regarding claim 20, Hong discloses the semiconductor device of claim 14 as described above.
Hong further discloses, in at least figures 1A, 1B, and related text, a second active fin (205, [26]) that protrudes in the vertical direction from the top surface of the substrate (101, [26]), the second active fin (205, [26]) being adjacent to the first active fin (105, [26]); 
a second source/drain pattern (210, [33]) on the second active fin (205, [26]) and covered with the interlayer dielectric layer (161, [37]); and 
a second contact pattern (CS1, [33]) in the interlayer dielectric layer (161, [37]) and in contact with the second source/drain pattern (210, [33]), 
wherein the second contact pattern (CS1, [33]) includes: 

a third barrier pattern (182, [39]) between the second metal pattern (185B, [39]) and the second source/drain pattern (210, [33]); and 
a fourth barrier pattern (181, [39]) between the third barrier pattern (182, [39]) and the second metal pattern (185B, [39]), 
wherein a distance between the first barrier pattern (182 of CS1, [39]) and the third barrier pattern (182 of CS2, [39]) is different than a distance between the second barrier pattern (181 of CS1, [39]) and the fourth barrier pattern (181 of CS2, [39]) (figures).
Regarding claim 22, Hong discloses, in at least figures 1A, 1B, and related text, a semiconductor device, comprising: 
a plurality of active fins (105, [26]) that protrude from a top surface of a substrate (101, [26]) and extend in a first direction (x direction, figures), the active fins (105, [26]) being adjacent to each other; 
a gate pattern (GS1, [32]) arranged in a second direction (y direction, figures) across the active fins (105, [26]), the second direction (y direction, figures) intersecting the first direction (x direction, figures); 
a first source/drain pattern (110, [33]) on the active fins (105, [26]) on a first side of the gate pattern (GS1, [32]); and 
a first contact pattern on the first source/drain pattern (110, [33]), 
wherein the first contact pattern (CS1, [33]) includes: 
a first metal pattern (185A, [39]); and 

wherein the first barrier pattern (181/182, [39]) includes a first part (left and right side of 181, figure 1B) that covers the first sidewall (left and right sidewalls of 185A, figure 1B) of the first metal pattern (185A, [39]) and a second part (lower side of 181/182, figure 1B) that covers the second sidewall (lower sidewall of 185A, figure 1B) of the first metal pattern (185A, [39]), 
wherein the first part (left and right side of 181, figure 1B) includes a single layer, and 
wherein the second part (lower side of 181/182, figure 1B) includes a plurality of layers (figures).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 3, and 5 that recite “a distance between the second barrier pattern of the first contact pattern and the fourth barrier pattern of the second contact pattern is the same as a distance between the first barrier pattern of the first contact pattern and the third barrier pattern of the second contact pattern” in combination with other elements of the base claims 1, 3, and 5.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 13 that recite “a plurality of first active patterns that are spaced apart from each other in a vertical direction on a top surface of a second portion of the first active fin; a plurality of second active patterns that are spaced apart from each other in the vertical direction on a top surface of a second portion of the second active fin; a gate pattern that surrounds the first and second active patterns” in combination with other elements of the base claims 1 and 13.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 16 that recite “the separation dielectric pattern penetrating the interlayer dielectric layer” in combination with other elements of the base claims 14 and 16.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 17 that recite “the separation dielectric pattern 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 18 that recite “the separation dielectric pattern penetrating the interlayer dielectric layer; the sidewall of the second barrier pattern and the sidewall of the first barrier pattern in contact with the separation dielectric pattern are not aligned with each other” in combination with other elements of the base claims 14 and 18.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 19 that recite “a distance between the first barrier pattern and the third barrier pattern is the same as a distance between the second barrier pattern and the fourth barrier pattern” in combination with other elements of the base claims 14 and 19.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 22 and 23 that recite “the first sidewall and the second sidewall are parallel to the second direction” in combination with other elements of the base claims 22 and 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TONG-HO KIM/Primary Examiner, Art Unit 2811